Per Curiam. Appellant Kelly Huggins, by his attorney, has filed a motion for a rule on the clerk. His attorney, Christopher O’Hara Carter, admits that the failure to file the record in time was due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Appellant further moves for a declaration that he is indigent under Supreme Court Rule 28. That motion is granted. Appellant’s counsel moves to dismiss his previous petition to withdraw as counsel. That motion, too, is granted.